Title: To George Washington from the Committee at Headquarters, 20 July 1780
From: Committee at Headquarters
To: Washington, George


					
						sir
						In Committee of Congress Preakness July. 20. 1780
					
					Since the Conversation we had with your Excellency, on the subject of Cloathing the troops. We have maturely considered the matter, and from every point of view, in which we have revolved it; are fully of Opinion. That to put the army into an entire Uniform, will have a happy influence on the soldiery; and tend to inspire the foreign troops, with a more respectable opinion of ours, than would be entertained; were they to continue in their present motly dress. These considerations in addition to those which arise from reflecting that it will redound to the honor and credit of the states, Induce us to advise, (If your Excellency thinks it will afford satisfaction to the army) that the Cloathing arrived from france; should be distributed amongst such of the men, as are engaged during the War. That the uniforms now possessed by

these, should be given to the recruits, who are to serve to the end of the Campaign. But as this will deprive those who are engaged for the war, of the use of the Cloaths; which must in this case be considered as their own property: We think, If they insist upon it, that appraisment should be made, and assurances given them, that the value will be paid. The recruits who may receive the same to account for the value in such manner as Congress may direct. We have the honor to be with great respect & Esteem Your Excellency’s Most Obt Humble servants
					
						Ph: SchuylerNathl Peabody
					
				